DETAILED ACTION
Response to Arguments
The amendment to the specification is acceptable (p. 3 of Applicants’ reply filed on June 6, 2022).

Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on June 6, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) the objections to the drawings,
 		(ii) the objections to the claims, and
		(iii) the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner.  

Applicants’ arguments concerning
		(i) FRASER being completely silent of fluid velocities (p. 9, middle to the bottom of the page) and the determination of a pressure does not amount to a determination of a fluid velocity,
		(ii) FRASER is silent about any particular design process or design criteria (second full paragraph on p. 10) and/or FRASER supplies no teaching comparing a first fluid velocity to a first predetermined threshold (third full paragraph on p. 10 to middle of p. 11), and
		(iii)  FRASER supplies no teaching/is silent regarding the limitation “if the second fluid velocity is greater than the second predetermined threshold, and if the ratio of the first fluid velocity to the second fluid velocity is greater than 1.5” (Claim 1, last three lines)   
have been fully considered and are persuasive.  Thus, the former rejection of independent Claim 1 based on FRASER (US9939179) and LINDAHL (US4551989) under 35 U.S.C. 103 has been withdrawn. 

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicant’s representative David Fox (Reg. No. #38,807) in a phone interview conducted on September 1, 2022. 

Applicants have further agreed to amend a claim as follows:     

--  7. (Currently Amended) A method as claimed in claim 1, wherein the calculating the first and the second fluid velocities is based on [[

	This application is now in condition for allowance.
Allowable Subject Matter
Claims 1-15 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Independent Claim 1 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ method of manufacturing a suction pipe as claimed including   
				“calculating a first fluid velocity for fluid in the primary portion (110) based on the first dimension, and comparing the first fluid velocity to a first predetermined threshold; 
				selecting a second dimension for the secondary portions (120), calculating a second fluid velocity for fluid in the secondary portions (120) based on the second dimension, and comparing the second fluid velocity to a second predetermined threshold; and 
				calculating a ratio of the first fluid velocity to the second fluid velocity; 
	the method further comprising: 
				manufacturing the suction pipe (100) according to the selected first dimension and the selected second dimension if the first fluid velocity is greater than the first predetermined threshold, if the second fluid velocity is greater than the second predetermined threshold, and if the ratio of the first fluid velocity to the second fluid velocity is greater than 1.5” is not shown or rendered over the prior art of record.  Claims 2-15 are further indicated as allowable subject matter by virtue of being dependent on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Thursday September 1, 2022
	
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746